Citation Nr: 0118736	
Decision Date: 07/18/01    Archive Date: 07/24/01

DOCKET NO.  00-16 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran had active service from August 1966 to August 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire.


REMAND

The veteran's claim of entitlement to an increased evaluation 
for PTSD was filed in February 2000.  The current evaluation, 
30 percent, was established in a February 1998 rating 
decision that also granted service connection for the 
condition.  The grant of service connection and the 
evaluation were effective from July 19, 1995.  The veteran 
now appeals an April 2000 rating decision denying entitlement 
to an increased evaluation.

The Board notes that during the pendency of this appeal, in 
November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See generally Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The VCAA reaffirms VA's obligations to a claimant 
under the former law with respect to the giving of notice and 
the rendering of assistance with the development of evidence, 
clarifies the reach of these duties, and requires that these 
duties be fulfilled before the claim in question is decided.  
The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical and lay evidence that is necessary to substantiate 
the claim.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 (2000) (to be 
codified as amended at 38 U.S.C. § 5103).  The VCAA also 
provides that VA must make reasonable efforts to obtain 
records pertinent to a claim and if the records cannot be 
secured, so notify the claimant.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A).  
Furthermore, under the VCAA, VA must supply a medical 
examination or opinion if such is necessary to make a 
decision on a claim for compensation.  Id.  

The Board finds that these obligations have not been fully 
satisfied in this case.

Review of the record has revealed that there is conflict and 
ambiguity in the medical evidence pertinent to the claim.  
The conflict exists as to two issues that are central to the 
claim.  First, medical opinion of record differs as to 
whether the veteran currently has PTSD.  Second, medical 
opinion of record differs or is unclear as to whether certain 
symptoms exhibited by the veteran - - including industrial 
impairment, a key factor in the rating of mental disorders, 
see 38 C.F.R. § 4.126 (2000) - - should be attributed to his 
PTSD or another mental and/or a personality disorder and/or 
alcohol dependence.  Since the only one of these disorders 
for which the veteran has service connection is PTSD, these 
issues must be resolved before the condition is rated.  

In connection with the original claim a letter dated in May 
1995 from a VA psychiatrist who was director of PTSD clinical 
services at a VAMC was received.  The psychiatrist wrote that 
the veteran had PTSD, and expressed the opinion that his 
symptoms were of such severity that he was unable to work.

A VA examination by a different VA psychiatrist conducted in 
October 1997, also in connection with the original claim, 
resulted in a multiaxial diagnoses of chronic PTSD with 
delayed onset (Axis I) and a Global Assessment of Functioning 
(GAF) Scale score of 51 (Axis V).  A VA psychiatric 
examination performed in March 2000 produced, after 
multiaxial assessment, psychiatric diagnoses of alcohol 
dependence and alcohol-induced mood disorder and PTSD by 
previous evaluations only (Axis I), antisocial personality 
disorder (Axis II), and a GAF score of 65 (Axis V).  The 
previous evaluations referred to were the October 1997 VA 
examination report and a psychological evaluation that had 
been performed in July 1996 in connection with a then-pending 
claim of the veteran's for Social Security Disability (SSD) 
benefits for PTSD.  

An addendum to the March 2000 examination was created after 
the examiner reviewed the rest of the medical evidence 
pertaining to the SSD claim.  In the addendum the examiner 
reasserted his previous diagnoses.  He implied that the 
veteran did not actually have PTSD but was malingering and 
questioned the interpretation by a previous examiner, 
Lawrence G. Jasper, Ph.D, in the February 2000 evaluation 
noted below, of the veteran's score on a Malingering Index 
Scale test (part of the Personality Assessment Inventory 
(PAI)).  

There were several evaluations of the veteran contained among 
records created by the Social Security Administration (SSA) 
in conjunction with his claim for SSD benefits.  These 
records were considered by the RO in connection with the 
current, although not the original, claim.  The report of a 
psychiatric assessment done in October 1995 by Michael Evans, 
M.D., indicated that the veteran appeared to have a poor 
ability to adapt to work.  It stated multiaxial psychiatric 
diagnoses of PTSD by history and alcohol dependence (Axis I), 
personality disorder (Axis IV), and a GAF score of 75 (Axis 
V).  An undated report by Michael A. Schneider, Psy.D., 
stated of the veteran had significant "personality issues" 
that prevented him from functioning effectively in a work-
like setting and would do so in the future.  The report of a 
July 1996 psychological evaluation of the veteran performed 
by Lawrence G. Jasper, Ph.D., set forth multiaxial diagnoses 
of PTSD by history, mental status examination, and 
psychological testing and rule out alcohol dependence - in 
sustained, partial remission (Axis I), personality disorder 
(Axis II), and possible early and severe head trauma and a 
tremor of unknown origin possibly related to PTSD (Axis V).  
(Other Axis V diagnoses not pertinent to the claim were also 
set forth.)  Dr. Jasper justified the PTSD diagnoses by 
explaining how the veteran's symptoms conformed to the 
criteria for such a diagnosis in the Fourth Edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV).  Dr. Jasper opined in 
his report that the veteran had significant impairment in 
ability to adapt to work-like situations.  

The SSA records show that in July 1996, the SSA determined 
that the veteran had been totally and permanently disabled 
since April 25, 1995 and was entitled to SSD benefits.  The 
determination was made on the basis of a primary diagnosis of 
PTSD and a secondary diagnosis of personality disorder.  

The SSA records also reveal that in February 2000, the SSA 
determined that the veteran's SSD benefits should be 
continued.  This determination was made on the basis of a 
primary diagnosis of PTSD, which was unaccompanied in the 
rating sheet by any secondary diagnosis.  Prior to the 
decision to renew the SSD benefits, the veteran was again 
evaluated by Dr. Jasper.  The evaluation took place in 
February 2000.  Dr. Jasper gave the veteran a multiaxial 
diagnoses of chronic PTSD and dysthymic disorder on Axis I 
and noted among other problems a tremor and balance problem 
of unknown etiology on Axis III.  Dr. Jasper also noted that 
PAI administered during the evaluation indicated that the 
veteran suffered with anxiety, had minimized somewhat his 
problems with alcohol, and was not malingering.  Dr. Jasper 
opined that because of his "considerable sensitivity to being 
criticized, pressured, or 'given a hard time,' and 
willingness to act on his distress by walking away," the 
veteran "[did] not have the ability to tolerate stresses 
common to the work environment, including decision making, 
attendance, schedules, and interaction with supervisors."  

In an attempt, as it noted in the January 2001 supplemental 
statement of the case, to resolve the conflicts of opinion 
presented by the medical evidence, the RO arranged for the 
veteran to have another VA psychiatric examination.  This 
examination, which took place in July 2000, was conducted by 
the same examiner as conducted the October 1997 VA 
examination.  In order to address the discrepancies among the 
veteran's previous diagnoses, the examiner administered the 
Millon Clinical Multiaxial Inventory-II (MCMI-II) test.  The 
examiner reported that this test indicated that the veteran 
had a "clinical personality pattern in the category of 
dependency" and a "clinical syndrome . . . in the category of 
anxiety."  Review of the diagnostic grid for the test, which 
was submitted with the examination report, shows that it 
presented no category for, and did not otherwise include, 
PTSD.  The examiner gave the veteran multiaxial psychiatric 
diagnoses of generalized anxiety disorder and alcohol 
dependence (Axis I), personality disorder, not otherwise 
specified, with strong dependency traits (Axis II), and a GAF 
score of 60 (Axis V).

This evidence calls into question the continuing validity of 
the diagnosis of PTSD in this case.  When a diagnosis upon 
which service connection was granted subsequently has been 
changed or called into question, "[t]he aim should be 
reconciliation and continuation of the diagnosis . . . . " 
and "the rating agency should assure itself there has been an 
actual change in the conditions, for better or worse . . . ." 
38 C.F.R. § 4.13 (2000); see also 38 C.F.R. § 4.125 (2000).  
However, the basis for the examiner's assessment, including 
rejection of the prior PTSD diagnoses, is not clear.  In this 
regard, the Board notes that the veteran's representative has 
objected to the use in the July 2000 examination of a testing 
methodology that did not admit of a diagnostic category for 
PTSD.  The Board also observes that the examiner, in 
rejecting a diagnosis of PTSD and substituting others, did 
not compare the veteran's symptoms to the criteria for 
diagnosis of the specific mental disorders in concern set out 
in DSM-IV.  VA regulations require that "[i]f a diagnosis of 
a mental disorder does not conform to DSM-IV or is not 
supported by the findings on the examination report, the 
rating agency shall return the report to the examiner to 
substantiate the diagnosis."  38 C.F.R. § 4.125.  

Ratings of mental disorders shall be assigned "based on all 
the evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination."  
38 C.F.R. § 4.126 (2000).  Reconsideration of the PTSD 
diagnosis during reexamination of the veteran must proceed on 
the basis of all of the medical evidence of record, including 
prior examination reports.  If a PTSD diagnosis is affirmed, 
the examiner must then attempt make findings that will permit 
determination of the extent to which PTSD, and not some other 
psychiatric disorder, causes the veteran to suffer industrial 
and social impairment, or if such a determination cannot be 
made, should so state.  Insofar as some of the evaluations of 
record imply that a condition other than PTSD is responsible 
for some or much of the veteran's social or industrial 
impairment, they only imply rather than state clearly.  The 
Board may not rely on its own unsubstantiated medical 
judgment and engage such questions itself.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).   

On remand, the claim will be readjudicated.  If the RO finds 
that an increased rating for PTSD is warranted, it should 
consider the applicability to this case of Tetro v. West, 13 
Vet. App. 404 (2000), reconsidered, 14 Vet. App. 100 (2000).  

Therefore, in light of the foregoing and the Veterans Claims 
Assistance Act of 2000, this case is REMANDED for the 
following actions:

1.  The RO should ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 (VCAA), in addition to that requested 
below, is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.  

2.  The RO should contact the veteran and 
afford him the opportunity to identify or 
submit any medical or lay evidence 
supporting his claim that is not 
currently of record.  After the veteran 
responds, the RO should attempt to secure 
from any sources that he has identified 
all records or other documentation not 
currently of record.  All attempts to 
secure this evidence must be documented 
in the claims file.  If, after making 
reasonable efforts, the RO is unable to 
secure any evidence, it must notify the 
veteran and (a) identify the specific 
records that it is unable to obtain; (b) 
briefly explain the efforts it has made 
to obtain that evidence; and (c) describe 
any further action will take with respect 
to the claim.  The veteran must then be 
given an opportunity to respond.

3.  The veteran should be afforded a 
psychiatric examination to determine the 
nature and extent of severity of his 
service-connected PTSD.  All appropriate 
tests and studies, including 
psychological testing, should be 
performed and all findings should be 
reported in detail.  If there are other 
psychiatric disorders found, in addition 
to PTSD, the examiner should reconcile 
the diagnoses and specify which symptoms 
are associated with each of the 
disorders.  

A complete rationale for all opinions 
should be provided.  The examiner's 
report must demonstrate that each 
psychiatric diagnosis made conforms to 
the pertinent criteria set out in DSM-IV.  
If certain symptomatology cannot be 
dissociated from one disorder or another, 
it should be so indicated.  

The claims file must be made available to 
and reviewed by the examiner prior to the 
requested study, and the examiner should 
confirm in the examination report that 
such a review was made.

All reports prepared in connection with 
the examination should be typed.

If PTSD is diagnosed, the examiner should 
assess its severity, to include its 
impact on the veteran's social and 
industrial functioning.  If the examiner 
cannot make a determination of the extent 
to which PTSD, and not some other 
psychiatric disorder, causes the veteran 
to suffer industrial and social 
impairment, the report should so state 
clearly.  

The examiner is advised that the criteria 
for a 100 percent evaluation for PTSD are 
total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

The examiner is advised that the criteria 
for a 70 percent evaluation are 
occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships

The examiner is advised that the criteria 
for a 50 percent evaluation for PTSD are 
occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long- term 
memory (e.g., retention of only highly 
learned material, forgetting to complete 
tasks); impaired judgment; impaired 
abstract thinking; disturbances of 
motivation and mood; difficulty in 
establishing and maintaining effective 
work and social relationships.

The examiner is advised that the criteria 
for a 30 percent evaluation for PTSD are 
occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform tasks (although generally 
functioning satisfactorily, with routine 
behavior, self-care, and conversation 
normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, 
panic attacks on no more than a weekly 
basis, chronic sleep impairment, and mild 
memory loss (such as forgetting names, 
directions, and recent events).

The examiner is requested to comment on 
whether any of the criteria for the 30, 
50, 70, or 100 percent evaluation are 
found to be present.  The examiner should 
also assign a numerical code under the 
GAF Scale provided in the DSM IV.  The 
examiner is requested to specify, if 
possible, the portion of the GAF score 
attributable to PTSD as opposed to other 
conditions and if such a determination 
cannot be made, should so state clearly.

4.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  Failure to 
report for a VA examination without good 
cause may produce consequences adverse to 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2000).  In the event that he does not 
report for the aforementioned 
examination, documentation should be 
obtained which shows that notice of the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  After the VA examination has taken 
place, the RO should review the 
examination report or reports to ensure 
that they are in complete compliance with 
the directives of this Remand.  If a 
report is deficient in any manner, the RO 
must implement corrective procedures at 
once.

6.  The RO should then readjudicate the 
claim.  If an evaluation of PTSD in 
excess of 30 percent is granted, the RO 
should consider the applicability of 
Tetro v. West, 13 Vet. App. 404 (2000), 
reconsidered, 14 Vet. App. 100 (2000) in 
this case.  If the benefit being sought 
on appeal remains denied, the RO should 
provide the veteran and his 
representative with a supplemental 
statement of the case and allow them an 
adequate opportunity to respond.  The 
case should then be returned to the Board 
for appellate review.

By this REMAND Board intimates no opinion, either legal or 
factual, concerning the ultimate disposition warranted in 
this case.  No action is required of the veteran until he 
receives further notice.   The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




